IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-59,579-04




IN RE HOWARD FRANKLIN CARROLL, JR., Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 00-869-K277 IN THE 277TH DISTRICT COURT
FROM WILLIAMSON COUNTY




            Per curiam.

O R D E R

 
            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 277th District Court of Williamson County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Williamson County, is ordered to file a response, which may be made by submitting the record on
such habeas corpus application, submitting a copy of a timely filed order which designates issues to
be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating
that Relator has not filed an application for a writ of habeas corpus in Williamson County since the
last application this Court ruled on in November of 2013.  Should the response include an order
designating issues, proof of the date the district attorney’s office was served with the habeas
application shall also be submitted with the response.  This application for leave to file a writ of
mandamus shall be held in abeyance until Respondent has submitted the appropriate response.  Such
response shall be submitted within 30 days of the date of this order.


Filed: June 11, 2014
Do not publish